

113 S2102 IS: To clarify the application of certain leverage and risk-based requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act.
U.S. Senate
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2102IN THE SENATE OF THE UNITED STATESMarch 10, 2014Ms. Collins introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo clarify the application of certain leverage and risk-based requirements under the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act.1.Clarification of application of leverage and risk-based capital requirementsSection 171 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371) is
			 amended—(a)in subsection (a), by adding at the end the following:(4)Business of insuranceThe term business of insurance has the same meaning as in section 1002(3).(5)Person regulated by a State insurance regulatorThe term person regulated by a State insurance regulator has the same meaning as in section 1002(22).(6)Regulated foreign subsidiary and regulated foreign affiliateThe terms regulated foreign subsidiary and regulated foreign affiliate mean a person engaged in the business of insurance in a foreign country that is regulated by a
			 foreign insurance regulatory authority that is a member of the
			 International Association of Insurance Supervisors or other comparable
			 foreign insurance regulatory authority as determined by the Board of
			 Governors following consultation with the State insurance regulators,
			 including the lead State insurance commissioner (or similar State
			 official) of the insurance holding company system as determined by the
			 procedures within the Financial Analysis Handbook adopted by the National
			 Association of Insurance Commissioners,   where the person, or its
			 principal United States insurance affiliate, has its principal  place of
			 business or is domiciled, but only to the extent that—(A)such person acts in its capacity as a regulated insurance entity; and(B)the Board of Governors does not determine that the capital requirements in a specific foreign
			 jurisdiction are inadequate.(7)Capacity as a regulated insurance entityThe term capacity as a regulated insurance entity—(A)includes any action or activity undertaken by a person regulated by a State insurance regulator or
			 a regulated foreign subsidiary or a regulated foreign affiliate of such
			 person, as those actions relate to the provision of
			 insurance, or other activities necessary to engage in the business of
			 insurance; and(B)does not include any action or activity, including any financial activity, that is not regulated by
			 a State insurance regulator or a foreign agency or authority and subject
			 to State insurance capital
			 requirements.; and(b)by adding at the end the following new subsection:(c)Clarification(1)In generalIn establishing the minimum leverage capital requirements and minimum risk-based capital
			 requirements on a consolidated basis for a depository institution holding
			 company or a nonbank financial company supervised by the Board of
			 Governors as required under paragraphs (1) and (2) of subsection (b), the
			 appropriate Federal banking agencies shall not be required to include, for
			 any purpose of this section (including  in any determination of
			 consolidation), a person regulated by a State insurance regulator or
			 a regulated foreign subsidiary or a regulated foreign affiliate of such
			 person engaged
			 in the business of insurance, to the extent that such person acts in its
			 capacity as a regulated insurance entity.(2)Rule of constructionThis subsection shall not be construed to prohibit, modify, limit, or otherwise supersede any other
			 provision of Federal law that provides the Board of Governors authority to
			 issue regulations and orders relating to capital requirements for
			 depository institution holding companies or nonbank financial companies
			 supervised by the Board of Governors..